EXHIBIT 10.1

 

DEED OF LEASE

This Deed of Lease (“Deed”) is made at Bangalore on this the 27th day of July,
2017.

BETWEEN

RMZ Ecoworld Infrastructure Private Limited (formerly known as Adarsh Prime
Projects Private Limited), a company incorporated under the Companies Act, 1956,
having its registered office at Level 12–14, Tower ‘B’, The Millenia, No. 1 & 2,
Murphy Road, Ulsoor, Bangalore 560 008, duly represented by its Authorised
Signatory, Mr. Chatru M Menda, hereinafter referred to as the LESSOR  (which
expression shall unless excluded by or repugnant to the subject or context be
deemed to include its successors in interest, executors and permitted assigns)
of the One Part;

AND

MobileIron India Software Private Limited, a Company registered under the
Companies Act, 1956, having its registered office at 6th Floor, Western Pearl,
Beside Google, Kondapur, Hyderabad 500 084, duly represented by its Regional
Head – HR, Mr. Gaurav Kamra, hereinafter referred to as the LESSEE,  (which
expression shall unless excluded by or repugnant to the subject or context be
deemed to include its successors in interest, executors and permitted assigns)
of the Other Part;

(The LESSOR and the LESSEE are collectively referred to hereafter as the
“Parties”);

A.



WHEREAS:

i)



The LESSOR herein is the absolute owner and in peaceful possession and enjoyment
of the property bearing:

a.



Sy. No. 98/1 admeasuring 2 Acres 16 Guntas;

b.



Sy. No. 98/2 admeasuring 1 Acre 24 Guntas;

c.



Sy. No. 99(P) admeasuring 0 Acre 25 Guntas; and

all situated at Bhoganahalli Village, Varthur Hobli, Bangalore East Taluk and
totally admeasuring an extent of 04 Acres 25 Guntas morefully described in the
Items 1, 2 and 3 of the Schedule A written hereunder and hereinafter referred to
as Item Nos. 1, 2 and 3 Properties, which the Lessor has acquired from the
Karnataka Industrial Area Development Board (“KIADB”) as follows:

ii)



The LESSOR had applied to the Karnataka Industrial Area Development Board
(‘KIADB’ for short) allotment of various lands situated in Doddakkannelli
Village, Devarbeesanahalli Village and Bhoganahalli Village, including inter
alia Item Nos. 1, 2 and 3 Properties;

iii)



Accordingly, KIADB had, vide Agreements dated 31.12.2004 duly registered as (i)
Document No.BAS-1-24726/2004-05, Book I, stored in CD No. BASD 124, and  (ii)
Document No.BAS-1-01566/2006-07 in Book I, stored in CD No. BASD 235, in the
Office of the Sub-Registrar, Bangalore South Taluk,

 

 

Page 1 of 35

 

--------------------------------------------------------------------------------

 



Bangalore  allotted inter alia the Item Nos. 1, 2 and 3 Properties to the
Lessor.

iv)



Subsequently, KIADB has handed over the possession of Item Nos. 1, 2 and 3
Properties to the Lessor, under Possession Certificates Nos. IADB
14667/DDO-I/3175/2003-04 dated 30/31.01.2004 and IADB 14667/11634/2003-04 dated
24.01.2004 respectively; and

v)



Subsequently, after compliance with the terms and conditions as stipulated in
the aforesaid Agreements dated 31.12.2004 and 19.04.2006, KIADB has executed a
Sale Deed dated 28.08.2010, in favour of the Lessor herein, inter alia, in
respect of Item Nos. 1, 2 and 3 Properties which was registered on 13.09.2010,
as Document No. 3848/2010-11 of Book I and stored in CD No. VRTD 81, in the
office of the Senior Sub Registrar, Varthur, Bangalore Urban District;

vi)



The Item Nos. 1, 2 and 3 Properties come within the jurisdiction of Bruhat
Bangalore Mahanagara Palike (“BBMP”) and BBMP has assigned Katha No.234,  to the
said Properties vide certificate issued by the Assistant Revenue Officer,
Mahadevapura Sub Division;

B.



AND WHEREAS:

i)



The Lessor herein is the absolute owner and in peaceful possession and enjoyment
of the converted land being:

a.



Sy. No.101 (P) admeasuring 08 Guntas;

b.



Sy. No. 102/1 admeasuring 13 Guntas;

c.



Sy. No.102/2 admeasuring 24 Guntas; and

d.



Sy. No.100 admeasuring 02 Acres 27 Guntas;

totally admeasuring 3 Acres 32 Guntas situated at Bhoganalli Village, Varthur
Hobli, Bangalore East Taluk (formerly Bangalore Taluk) more fully described in
Item No. 4 to 7 of Schedule A hereunder written and hereinafter referred to as
Item Nos. 4, 5, 6 and 7 Properties respectively, having acquired the same by and
under the following Sale Deeds executed in its favour by M/s. Adarsh Developers,
M/s. Shivakar Infrastructure, Mr. B.M. Karunesh and Mr. B.M. Jayeshankar, who
were the erstwhile owners of the same,-

a)



Sale Deed dated 02.09.2011 registered as Document No. VRTD – 1 – 04861 - 2011/12
in CD No. VRTD 130 registered in the Office of the Sub Registrar, Varthur,
Bangalore, in respect of Item Nos. 4, 6, 7 Properties and a portion of Item No.
5 Property; and

b)



Sale Deed dated 02.09.2011 in respect of a portion of Item No. (v) property
registered as Document No. VRTD – 1 – 04859 - 2011/12 in CD No. VRTD 130
registered in the Office of the Sub Registrar, Varthur, Bangalore in respect of
the remaining portion of Item No. 5 Property;

ii)



Item Nos. 4, 5, 6 and 7 properties were initially converted from agricultural to
non-agricultural residential purposes vide the following orders;

a.



Order No. ALN (E) VB SR/452/2004/05 dated 05.03.2005 for Sy. No.100 measuring 2
Acres 27 Guntas;



 

 

Page 2 of 35

 

--------------------------------------------------------------------------------

 



b.



Order No. ALN (E) VB SR/456/2004/05 dated 16.03.2005 for Sy. No.101 measuring 2
Acres 21 Guntas; 

c.



Order No. BDS/ALN SR (SA)/332/2000/01 dated 24.04.2001 for Sy. No. 102/1
admeasuring 1 Acre;

d.



Order No. BDS/ALN (E) VB/SR/19/2002/03 dated 12.08.2002 for Sy. No. 102/1
admeasuring 20 Guntas;

e.



Order No. ALN SR/(SA) 30/2001/02 dated 12.10.2001 for Sy. No. 102/2 measuring 2
Acres 03 Guntas;

f.



Order No. ALN (EVH) SR/ 33/2006-07 dated 14.10.2008 in respect of a portion of
Item No. 5 Property measuring 0-20 Guntas;

iii)



Subsequently, Item Nos. 4, 5, 6 and 7 properties were converted from residential
to industrial hi-tech purposes vide the following orders:

a.



Order No. ALN (E) VB SR/452/ 2004/05 dated 05.03.2012 for Sy. No.100 measuring 2
Acres 27 Guntas;

b.



Order No. ALN (E) VB SR/456/ 2004/05 dated 05.03.2012 for Sy. No.101 measuring 2
Acres 21 Guntas;

c.



Order No. BDS/ALN SR (SA)/332/2000/01 dated 05.03.2012 for Sy. No. 102/1
admeasuring 1 Acre and

d.



Order No. BDS/ALN (E) VB/SR/19/2002/03 dated 05.03.2012 for Sy. No. 102/1
admeasuring 20 Guntas;

e.



Order No. ALN SR/(SA) 30/2001/02 dated 05.03.2012 for Sy. No. 102/2 measuring 2
Acres 03 Guntas;

f.



Order No. ALN (EVH) SR/33/2006-07 dated 05.03.2012 in respect of the aforesaid
portion of Item No. 5 Property;

C.



AND WHEREAS:

i)



The Lessor is the absolute owner of converted land being a portion of Sy. No.
102/3 admeasuring 0-22 Guntas which is more fully described in Item No. 8 of the
Schedule A hereunder written and is hereinafter referred to as Item No. 8
Property;

ii)



The Item No. 8 Property was acquired by the Lessor by and under a Deed of
Exchange dated 10.05.2005 registered as Document No.VRT-1-00683-2012/13 and
stored in CD No. VRTD 152 dated 10.05.2012, in the office of the Sub –
Registrar, Varthur, Bangalore executed between the Lessor and one Mr. B.P.
Venkatswamy Reddy;

iii)



Item No. 8 Property has been converted from agricultural to non agricultural
industrial (hi-tech) purpose vide Conversion Order bearing No. ALN (EVH) SR/347
2008/09 dated 17.09.2011;

D.



AND WHEREAS:

i)



The LESSOR is the absolute owner of converted land bearing Sy. No. 99
admeasuring 3 Acres 33 Guntas situated at Bhoganahalli Village, Varthur Hobli,
Bangalore East Taluk (formerly Bangalore South Taluk) which is more fully
described in the Item No. 9 of the Schedule A  hereunder written and is
hereinafter referred to as Item No. 9 Property;



 

 

Page 3 of 35

 

--------------------------------------------------------------------------------

 



ii)



The Item No. 9 property has been acquired by the Lessor by and under a Sale Deed
dated 25.08.2011 duly registered as Document No.VRT-1-94616/2011-12 and stored
in CD No. VRTD 128, with the Sub – Registrar, Varthur, Bangalore executed in its
favour by Mr. Jayaram Reddy and other, M/s. Adarsh Developers and M/s. J.N. IT
Park;

iii)



Out of the extent of 03 Acres and 33 Guntas of Item 9 Property, a portion
admeasuring 03 Acres 23 Guntas has been converted from agricultural to
non-agricultural residential purpose vide Order No. BDS. ALN (E) VB :
SR:221/2003-04 dated 02.09.2003. 

iv)



The aforesaid portion admeasuring 03 Acres 23 Guntas has subsequently been
coverted to non-agricultural hi – tech purpose vide Order No. ALN (E) VB: SR:
221/ 2003-04 dated 05.03.2012 issued by the Spl. Dy. Commissioner, Bangalore
District, Bangalore;

v)



Further, by an Order bearing No. ALN (EVH) SR:244/2011-12 dated 24.08.2011
issued by the Spl. Dy. Commissioner, Bangalore District, Bangalore the remaining
extent of Item No. 9 Property admeasuring 10 Guntas, has also been converted
from agricultural to non-agricultural hi-tech purposes;

E.



AND WHEREAS the Item Nos. 4 to 9 Properties come within the jurisdiction of BBMP
and BBMP had assigned Katha No.286 in the name of the Lessor along with other
properties;

F.



AND WHEREAS Item Nos. 1, 2, 3, 4, 5, 6, 7, 8 & 9 Properties totally admeasuring
approximately 12 Acres 32 Guntas, form one compact block of land, which is more
fully described in the Schedule B hereunder and hereinafter referred to as the
Schedule B Property. 

G.



AND WHEREAS the Schedule B Property along with other adjacent immoveable
properties were notified as a Special Economic Zone by the Ministry of Commerce
and Industry vide Notification dated 28.09.2006 issued under the provisions of
Special Economic Zones Act, 2005 and rules and regulations framed thereunder
(“SEZ Act”); and

H.



AND WHEREAS subsequently, the Schedule B Property has, pursuant to the request
of Lessor, been denotified from the purview of the SEZ Act and the same has been
communicated to the Lessor vide letters dated 24.12.2009 and 21.09.2010;

I.



AND WHEREAS the name of the Lessor which was originally M/s. Adarsh Prime
Projects Private Limited has since been changed to RMZ Ecoworld Infrastructure
Private Limited as evidenced by the Fresh Certificate of Incorporation dated
26.07.2012 issued by the Registrar of Companies, Karnataka; and

J.



AND WHEREAS in the aforesaid manner, the Lessor herein has become the absolute
owner and in possession and enjoyment of the Schedule B Property.

K.



AND WHEREAS  the Lessor is, accordingly, in the process of developing buildings
comprising of commercial office space on the Schedule B Property (which is also
referred to as “Plot C3”),  in accordance with the plans sanctioned by the
KIADB, in part of a larger Project known as “RMZ Ecoworld”, (the “said Project”)
and one of the buildings being so developed,

 

 

Page 4 of 35

 

--------------------------------------------------------------------------------

 



is Campus No. 7  (hereinafter referred to as the “Building”) comprising of 2
[Two] Basements plus ground plus Ten [10] upper floors.

L.



AND WHEREAS the Lessee, a company engaged in Information Technology/ Information
Technology Enabled Services business and being in need of suitable premises to
conduct its business operations, is desirous of taking on lease, the Office
space being Unit No. 803 and Unit No. 804 on the 8th floor, measuring 40,532
square feet of Leasable Built-up Area (defined here below) of the said Building,
as shown on the Plan annexed hereto as Annexure III along with the exclusive
right of use of 51  (Fifty One Only) Nos. open and covered car parking
spaces across the basement and surface parking areas of the Building (calculated
at the rate of 1 (One) Car Parking Space for every 800 [Eight Hundred] Square
Feet of Leasable Built – up Area). The said Unit No. 803 and Unit No. 804 is
hereinafter referred to as the “Office Space” and the said car parking spaces
are hereinafter referred to as the “Parking Spaces” and the Office Space and
Parking Spaces are together referred to as the “Premises” and are more fully
described in the Schedule C hereunder written;

M.



AND WHEREAS the Lessee confirms that it has satisfied itself in all respects
with regard to the right, title and authority of the Lessor with respect to the
Premises as well as the area of the Premises and shall not raise any issues in
this regard;

N.



AND WHEREAS the Lessee has obtained all the pre-requisite sanctions, approvals,
licenses, from all the statutory/competent authorities, which may be necessary
for commencement of its business operations in the Premises and upon assurances
of the Lessee that it shall strictly abide by the stipulations contained in this
Deed, the Lessor has agreed to give on lease to the Lessee the Premises on the
terms and conditions recorded herein;

NOW THEREFORE, IN CONSIDERATION OF THE RENT AGREED TO BE PAID BY THE LESSEE AND
THE SECURITY DEPOSIT AGREED TO BE DEPOSITED BY THE LESSEE AS PER THE TERMS
HEREIN AND OF THE RECIPROCAL PROMISES AND COVENANTS HEREIN SET FORTH AND FOR
OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT, ADEQUACY AND LEGAL
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES MUTUALLY AGREE AS
FOLLOWS:

I.



GRANT OF LEASE:

a)



In consideration of the Rent herein agreed to be paid by the Lessee to the
Lessor and the Security Deposit deposited by the Lessee with the Lessor in
accordance with the terms and conditions of this Lease Deed and of the
covenants, obligations, terms and conditions to be mutually performed and
observed, the Lessor hereby grants on lease to the Lessee and the Lessee hereby
takes on lease from the Lessor the said Premises, viz., Unit No. 803 and Unit
No. 804 on the Eight floor, measuring 40,532  square feet of Leasable Built-up
Area (defined here below) of the said Building, as shown on the Plan annexed
hereto as Annexure III along with the exclusive right of use of 51 (Fifty One
Only) Nos. car parking spaces in the basement of the Building, in Warm Shell
condition (defined hereunder), on the terms and conditions hereinafter
appearing.

b)



The specific location of the said Car Parking Spaces shall be as shown on the
Plan annexed hereto as Annexure - III A.



 

 

Page 5 of 35

 

--------------------------------------------------------------------------------

 



c)



The expression “Leasable Built-up Area” as used in this  Lease Deed (defined
hereunder), shall mean the total area of the Premises for which rent shall be
charged viz., (a) the built-up area of the Premises including walls and external
finish; and (b) the balconies and sit-outs areas of the Building; and (c) the
proportionate share in all the common areas of the Building, lobbies, common
amenities and services like lift-well staircase, Electro mechanical rooms,
Society rooms, Security Rooms, etc.

d)



The expression “Warm Shell Condition” as used in this Deed and in the Lease Deed
(defined hereunder), shall mean:

i.



Base Building as per Lessor’s standard specifications as annexed hereto as
Annexure II;

ii.



Power from Bangalore Electricity Supply Company Limited at the rate 0.8 Kva /
100 sqft (Including HVAC and Common Infrastructure Loads);

iii.



Finished Toilets as per Lessor’s standard specifications;

iv.



Finished Lobbies as per Lessor’s standard specifications;

v.



Power Back up 0.8 Kva / 100 sqft (Including HVAC and Common Infrastructure
Loads); and

vi.



High Side Air-conditioning (Consisting of Common Chillers with piping up to the
AHU and the AHU Units on the floors).

II.



DELIVERY OF POSSESSION:

a)



The Lessor has completed the Building / said Premises in accordance with the
specifications provided in Annexure II and has obtained the Occupation
Certificate in respect of the Building/ said Premises and has delivered the
possession of the said Premises to the Lessee on July 1, 2017.

b)



It is agreed that the Lessee shall be entitled to commence fit-out works in the
Premises from the Lease Commencement Date, in accordance with the Fit Out
Guidelines attached hereto as Annexure VI and subject to the Lessee submitting
and getting approval of the final interior lay-out plan from the Lessor before
commencement of its fit out works.

III.



LEASE COMMENCEMENT DATE: 

The Lease in respect of the Premises has commenced on and from the date of
delivery of possession of said Premises by the Lessor to the Lessee in
accordance with Clause II (a) above, viz., on and from July 1, 2017 and such
date shall hereinafter be referred to as the “Lease Commencement Date”. 

IV.



TERMS AND CONDITIONS OF THE LEASE:

The LESSOR agrees to grant on Lease to the LESSEE and the LESSEE agrees to take
on lease from the LESSOR, the said Premises on the following terms and
conditions:

1.



DURATION OF LEASE:

The duration of the lease in respect of the Premises shall be 5  (Five) years
commencing from the Lease Commencement Date (hereinafter referred to as the
“Initial Term”).



 

 

Page 6 of 35

 

--------------------------------------------------------------------------------

 



2.



RENEWAL OF LEASE:

a.



If the Lessee has not contravened any of the terms and conditions of the lease
and requests the Lessor to renew the lease, the Lessor shall grant such renewal,
for 1 (One) additional period (such period being referred to as the “Renewed
Period”) of 5 (Five) years, on the same terms and conditions as herein contained
and such other terms and conditions, if any, as may be mutually agreed upon
between the Parties subject, however, to payment of the escalated rent (as per
Clause 4 (c) below), escalated maintenance charges and charges for consumption
of power, water, back – up power, at the rates applicable at the time of such
renewal.  

b.



Provided that, if the Lessee is desirous of such renewal, the Lessee shall issue
a notice of such intent to the Lessor at least 6  (Six) months prior to the
expiry of the term of the lease herein.  

c.



It is agreed that such renewal shall be effected by means of a fresh lease deed
to be executed by the parties, and registered at the cost of the Lessee, before
the commencement of the Renewed Period.

d.



In the event of the Lessee not exercising its option to renew the Lease within
the period and in the manner as stated above, the aforesaid option to so renew
shall stand abandoned and forfeited unless the Lessor agrees otherwise.

3.



RENT COMMENCEMENT DATE: 

The obligation of the Lessee to pay rent shall commence on and from September
15, 2017, which date is referred to hereinafter as the “Rent Commencement Date”.

4.



RENT:

a.



The Lessee shall, on and from the Rent Commencement Date, pay every month to the
Lessor, rent (hereinafter referred to as the “Rent”) in respect of the Premises,
which shall be the aggregate sum of Rs. 34,61, 592/- (Rupees Thirty Four Lakhs
Sixty One Thousand Five Hundred and Ninety Two Only) calculated as below, plus
all present and future Taxes as defined in Clause 10 (f) below: 

i.



A sum of Rs. 32,83,092/- (Rupees Thirty Two Lakhs Eighty Three Thousand and
Ninety Two Only), being rent for the Office Space calculated at the rate of Rs.
81/- (Rupees Eighty One  Only) per Sq. Ft. of the Leasable Built Up Area of the
Office Space per month thereof (“Office Space Rent”);

ii.



A sum of Rs. 1,78,500/- (Rupees One Lakh Seventy Eight Thousand Five Hundred
 Only), being rent for for 51 number of car parking spaces, calculated at the
rate of Rs. 3,500/- (Rupees Three Thousand Five Hundred Only) per car parking
space per month (“Car Parking Space Rent”).



 

 

Page 7 of 35

 

--------------------------------------------------------------------------------

 



iii.



For clarity, the Office Space Rent and the Car Parking Rent are together
referred to as “Rent”.

 

b.



Manner of Payment of Rent: 

The Lessee shall pay the Rent and the Taxes for the Premises to the Lessor every
month in advance to the Current Account No. 34649389961 of the Lessor,
maintained with State Bank of India, Industrial Finance Branch, Mid Corporate
Group, Residency Plaza, Residency Road, Bangalore - 560025 SBIN0008598 (IFSC),
on or before the 10th day of each English calendar month subject to tax
deduction at source. In case the Lessee delays payment of Rent, on the date
stipulated herein, the Lessee shall, without prejudice to the right of the
Lessor to terminate the Lease as provided for in Clause 15 (a) below, pay simple
interest at the rate of 18% per annum on overdue Rent or any portion thereof
from the date on which it is due till the date of payment.

c.



Escalation of Rent: 

The Rent for the Premises shall stand escalated at the rate of 15% (Fifteen
Percent Only), every 3 (Three) years commencing from the Lease Commencement Date
(including during any renewed period of the Lease), over the Rent paid by the
Lessee in the month immediately prior to such escalation.

5.



SECURITY DEPOSIT:

a.



The Lessee shall deposit and maintain with the Lessor during the Initial Term
and all Renewed Periods of the lease, an interest free refundable security
deposit, (hereinafter referred to as the “Security Deposit”)  being a sum
equivalent to the Rent payable for 6 (Six) months, amounting to
Rs. 1,96,98,552/-  (Rupees One Crore Ninety Six Lakhs Ninety Eight Thousand Five
Hundred and Fifty Two Only), paid / payable for the Office Space, in the
following manner:

i.



A sum equivalent to the Rent payable for 2 (Two) months amounting to Rs.
65,66,184/- (Rupees Sixty Five Lakhs Sixty Six Thousand One Hundred and Eighty
Four only) has been paid by the Lessee to the Lessor vide bank transfer UTR
Reference No. N138170296133181 dated May 18, 2017, before execution of this Deed
of Lease; and

ii.



The balance sum of Rs. 1,31,32,368/- (Rupees One Crore Thirty One Lakh Thirty
Two Thousand Three Hundred and Sixty Eight only) is paid by the Lessee to the
Lessor vide bank transfer UTR Referenc No. N202170334722631, before delivery of
possession of the Premises on lease as per Clause II above;

b.



Upon termination or expiry of the lease as specified herein, the Lessor shall
forthwith refund to the Lessee, the entire Security

 

 

Page 8 of 35

 

--------------------------------------------------------------------------------

 



Deposit after lawful deductions, if any, of Rent, CAM Charges (defined
hereinbelow), electricity charges, or any other amounts due and payable by the
Lessee under the Lease Deed.

c.



On expiry or earlier termination of the Lease, provided the Lessee is ready and
willing to hand over vacant possession of the Premises, if the Lessor fails to
refund the Security Deposit after adjusting the amounts due and payable in
accordance with Clause 5 (b) above, the Lessor shall refund the Security Deposit
with interest at the rate of 18% (Eighteen Percent Only), per annum payable on
the Security Deposit for the delayed period from the date of expiry or
termination till the date of payment and the Lesse shall be entitled to lock the
Office Space and hold the key without payment of Rent and CAM Charges until such
time the entire Security Deposit, alongwith the said interest payable, is
refunded by the Lessor.

d.



If the Lessee fails to hand over the possession of the Premises upon expiry or
earlier termination of Lease, in spite of the Lessor’s readiness to refund the
Security Deposit payable less any deductions in accordance with Clause 5 (b)
above, the Lessee shall be liable to pay, as and by way of  pre-determined
liquidated damages that will be caused to the Lessor and the same is agreed as
such, an amount equivalent to twice the Rent payable hereunder as damages for
the delayed period (from the date of termination of the lease till the date of
handing over of possession) in respect of the Premises for every day of such
delay/ default for the first 15 (fifteen) days from the date of expiry or
earlier termination. In the event that such delay/ default continues beyond 15
(fifteen) days from the date of expiry or termination, the liquidated damages
shall be an amount equivalent to 5 (five) times the last paid Rent in respect of
the Premises for every day of such delay/ default. The Lessee agrees that it
shall not at any time dispute or object the quantum of damages mentioned above.
Such compensation will be computed at the aforesaid rate for the period of
delay. The abovementioned right shall be without prejudice to the right of the
Lessor to evict the Lessee and the Lessor shall be entitled to prevent and stop
the entry of the Lessee and all others in the Premises and the Lessee shall be
deemed a trespasser in the Premises. It is clarified that payment of such
damages shall not tantamount to extension or renewal of lease or creation of a
monthly lease. In the event that the default continues and the Lessee fails to
hand over vacant possession of the Premises to the Lessor for a period exceeding
two (2) months from the expiry or earlier termination of the Lease, the Lessor
shall, without prejudice to any other rights and remedies available to the
Lessor under this Lease Deed or otherwise in accordance with law, be entitled to
forfeit the entire amount of the Security Deposit.

6.



LOCK-IN PERIOD:

a.



The period of 03 (Three) years from the Lease Commencement Date shall be treated
as a “Lock – in Period”, during which the

 

 

Page 9 of 35

 

--------------------------------------------------------------------------------

 



Lessee shall not abandon, surrender or terminate the lease or cause the lease to
be terminated, in any manner whatsoever, except in case of termination of the
lease by the Lessee on account of breach by the Lessor as mentioned in this
Deed. In the event of breach by the Lessee of this clause, the Lessee shall be
liable to pay to the Lessor, the Rent for the unexpired portion of the Lock-in
Period. Further, in the event the Lessee terminates the Lease prior to the
expiry of Lock-in Period for the reasons other than those mentioned herein and
has also availed a Rent Free Period (period between the Lease Commencement and
Rent Commencement) during the Initial Term, an amount equivalent to the
proportionate rent free period extended for the unexpired Lock-in period shall
be refunded by the Lessee to the Lessor or deducted from the Security Deposit
lying with the Lessor.

b.



If the Lessee wishes to terminate the Lease, they shall be entitled to do so by
providing 6 (Six) months written notice to the Lessor which may be served only
after the expiry of the Lock in Period.

7.



REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE LESSOR

The Lessor represents, warrants and covenants to the Lessee as follows:-

a.



The Lessor is the sole and absolute owner of the Premises and has the absolute
right and power to grant lease of the Premises to the Lessee upon the terms and
conditions herein contained and the Lessor confirms that there are no legal
impediments of any nature whatsoever, and the Lessor shall not create during the
subsistence of the lease, any tenancy or any other right or charge (except what
has been stated in sub-clause (b), below), in favor of any other party in
respect of the Premises.

b.



The Lessor has obtained a loan from State Bank of India, Industrial Finance
Branch, Mid Corporate Group, Residency Plaza, Residency Road, Bangalore-560025,
on the security of the Premises. In respect of the Premises, the Lessor
represents that as on the date hereof, it has not obtained loan from any bank
other than the bank specified above.

c.



The Lessor has no objection for the Lessee to obtain necessary approvals and/or
permissions from the Government Agencies/ Authorities/ Departments, Private
Service providers to operate its business during the subsistence of the lease,
and shall provide all reasonable assistance, at the cost of the Lessee, in this
regard if requested by the Lessee.

d.



That the Lessee, on paying the Rent and abiding by the terms and conditions of
this Lease Deed, shall peacefully hold and enjoy the Premises during the Initial
Term and any renewed period/s thereof, without any interruption, interference or
disturbance whatsoever, by or from the Lessor or any person/s claiming under,
through or in trust for them/it or otherwise. 



 

 

Page 10 of 35

 

--------------------------------------------------------------------------------

 



e.



The Lessor confirms that the Lessee shall on and from the Lease Commencement
Date, be permitted to make non-structural alterations, (“Lessee’s Improvements”)
in a good, workman like, safe and sound manner within the Office Space, in
accordance with the Lessee's business needs, subject to the Fit Out Guidelines
annexed hereto as Annexure VI. 

f.



The Lessee is aware that the Building is designed to provide for an occupancy of
1 (one) person to every 10 (Ten) Square meters of Leasable Area, floor wise. If
the Lessee exceeds above occupancy ratio, the Lessor will not be liable for loss
of life, injury, damages, claims, etc., in any manner whatsoever, caused as a
result of the same. Further, the Lessee shall be solely responsible for safety
and security of its employees, visitors or guests who are visiting/operating in
the Premises. The Lessee shall be solely responsible to ensure that no
overcrowding of the common areas takes place in the  Building/Project and that
in the event of any fire or any other emergency (ies) in the Building/ Premises,
which requires evacuation of the occupants, it shall be solely responsible for
safely evacutating its employee’s visitors, guests etc., as aforesaid from the
Premises.

i.



On the expiry or sooner determination of the Lease, the Lessee shall be required
to reinstate the Premises to the same condition as they shall be on the date of
commencement of the lease, subject to normal wear and tear. The Lessee shall,
without causing any damage to the Premises, be required to remove and take out
all its furniture, fixtures, modular partitions, equipments and all other items
installed by the Lessee at its cost.

ii.



Any damage caused to the premises and/or any part of the common areas and the
fixtures in the common areas, other than normal wear and tear, shall be repaired
/ rectified by the Lessee at its own costs, failing which the Lessor shall be
entitled to repair /rectify such damages at the cost of the Lessee and deduct
the cost of such repairs/rectification from and out of the Security Deposit or
otherwise.

iii.



However, upon expiry or sooner determination of lease, the Lessee may, at the
sole option of the Lessor, leave behind in the Premises, such of the Lessee
Improvements, as the Lessor may in its sole discretion permit and any Lessee
Improvements left behind shall belong to the Lessor at no additional cost to the
Lessor.

iv.



The Lessee shall have the right to install satellite dish, VSAT, Split AC on the
terrace of the Premises at its own cost and expense after obtaining necessary
permission/sanction from the concerned authority and after obtaining the
Lessor’s consent as regards feasibility, location, etc., of the same. The Lessee
shall

 

 

Page 11 of 35

 

--------------------------------------------------------------------------------

 



not pay any rent to the Lessor for installing the satellite dish on the terrace
of the premises.

g.



The Lessor shall, during the currency of the lease bear and pay the Property Tax
(defined hereunder) in respect of the Schedule A Property and the Building,  and
will keep the Lessee fully indemnified if the Lessee is prevented from using the
Premises, on account of any failure on the part of the Lessor to pay the same.
Provided the Lessee duly observes and performs the terms of the lease, the
Lessor will ensure that the Lessee’s right of peaceful possession of the
Premises is not disturbed on account of any non payment of property tax by the
Lessor.

h.



The Lessor shall observe and perform the terms, conditions, agreements,
covenants and provisions and also undertake to observe and perform the laws,
rules, regulations and bye-laws for the time being and from time-to-time in
force, of the relevant municipal corporation and/or any other concerned
authority to the extent that the same is required to be observed, performed and
complied with by the Lessor as the owner of the Land, and shall not omit or
suffer or commit or permit to be committed anything whereby the Lessee’s rights
to use and occupy the Premises is prejudicially affected, forfeited or
extinguished.

8.



OBLIGATIONS OF THE LESSOR:  

Subject to the Lessee paying the Rent and all other payments as stipulated in
this Deed and duly observing and performing all the terms and conditions on its
part to be observed and performed, the Lessor shall have the following
obligations:

a.



PROVISION OF PARKING SPACE: 

i.



The Lessor shall provide the Lessee, the right to use 51 (Fifty One Only) open
and covered Car Parks across the basement and surface car parking areas of the
Building.

ii.



The Lessor shall on or before the Lease Commencement Date, provide to the Lessee
a car parking layout plan showing the location of the Car Parks. The car parking
layout plan so provided may be amended, varied or changed from time to time,
(without varying the number of Car Parks provided), and such car parking layout
plan, read with its amendments, variations or changes, if any, will be binding
on the parties throughout the Initial Term of the Lease and any renewal thereof.

iii.



The Lessee may use the aforesaid Car Parks for the purpose of two wheeler
parking and for parking their visitors vehicles. 

iv.



In addition, the Lessor shall subject to availability and as per the request of
Lessee shall provide (by way of written intimation to the Lessee) to use any
additional car parking spaces that may become available in the basement of the
Building or on the surface parking around the Building. The Lessee will be
liable to pay rent

 

 

Page 12 of 35

 

--------------------------------------------------------------------------------

 



for such additional car parking at the rate of Rs. 5,000 (Rupees Five Thousand
Only) per additional car parking space (“Additional Car Park Rent”) per month on
the 10th of relevant month in advance for which the Additional Car Park Rent is
due, which shall escalated as per escalated @ 15% every 03 (Three)  years from
the date of allotment of the additional car parks.

 

b.



ACCESS TO THE PREMISES: 

Provided the Lessee duly observes and performs all the terms and conditions of
this Lease Deed, the Lessee, its employees, agents, invitees, shall have access
to the Premises as well as to the common areas of the Schedule B Property Twenty
Four (24) hours a day and Seven (7) days a week, 365 (Three Sixty Five) days a
year during the Initial Term and any renewal of the lease thereafter.

c.



SIGNAGE:

The Lessor shall permit the Lessee to put up its nameplates, logos and signages
(together the “Signage(s)”) on the common building directory and on the floor/s
occupied by the Lessee, as directed and approved by the Lessor. The Lessee shall
not be permitted to put up any Signage on the façade of the Building or at any
other location in the Project. The Lessor shall bear the first time cost of
installation of the signage on the common Building directory. However, all other
costs, charges and expenses including the cost of electricity consumed for such
signage, etc., shall be borne by the Lessee.

d.



MAINTENANCE OF COMMON AREAS:

i.



The Lessor shall be responsible for the maintenance of the common areas in the
Project. The standard scope of maintenance of common areas is set out in
Annexure IV annexed hereto.

ii.



The Lessor shall also provide utilities and other services within the Premises
in accordance with the Scope of Services set out in Annexure V annexed hereto.

iii.



The Lessor may hand over the overall maintenance of the common areas of the
Project to an external agency (hereinafter referred to as the “Property
Manager”) which shall be responsible for maintaining the Project, as per the
standard scope of maintenance set out in Annexure IV.

iv.



In consideration of the Lessor maintaining the common areas in the Building/
Schedule B Property, either by itself or through a Property Manager during the
subsistence of the Lease, the Lessee shall pay with effect from the Lease
Commencement Date or the commencement of fit-outs in the Premises, whichever is
earlier, the monthly common area maintenance charges

 

 

Page 13 of 35

 

--------------------------------------------------------------------------------

 



(hereafter referred as the ‘CAM Charges’)  as stipulated below, during the
period commencing from the Lease Commencement Date till the date of handover of
vacant possession of the Premises by the Lessee to the Lessor on
termination/expiry of the Lease.

v.



The Lessee shall, with effect from the Lease Commencement Date,  pay to the
Lessor or the Property Manager as desired by the Lessor, the CAM Charges at the
rate of Rs. 11.50/- (Rupees Eleven and Paisa Fifty  Only) per calendar month,
per square foot of the Leasable Built-Up Area comprised in the Office Space and
applicable service tax thereon. The CAM charges along with applicable service
tax and such other present and future applicable taxes shall be paid quarterly
in advance, with effect from the Lease Commencement Date till the following
March 31st, (after which date the same shall be revised in accordance with
sub-clause (vii), below). Any delay in payment shall attract interest at the
rate of 18% (Eighteen Percent Only) per annum for the delayed period. However,
in the event of such delay extending beyond 15 (Fifteen) days, the Lessor shall,
without prejudice to its rights to collect penalty as above, be entitled to
disrupt or prevent the supply of power to the Premises without further notice to
the Lessee.

vi.



The Lessee shall pay the CAM Charges to the Lessor every quarterly in advance by
direct remittance to the Lessor’s bank account, with HSBC Ltd, M.G. Road Branch,
Bangalore - 560 001 Current Account No: 071136774003, HSBC0560002 (IFSC),
560039002 (MICR) subject to the deduction of income tax at source. The Lessor
shall, at the beginning of every  quarter, raise and submit an invoice to the
Lessee, before the stipulated date for payment of the said charges. The Lessee
shall have no ownership rights, title, interest or claim whatsoever in the
common areas. The CAM Charges shall be paid by direct remittance to the bank
account of the Lessor, to be intimated by the Lessor to the Lessee and duly
recorded in the Lease Deed.

vii.



The Lessor shall be entitled to revise the CAM Charges every year based on the
budgeted expenses which will be shared with the Lessee prior to the date of such
revision. Any revision of CAM Charges shall be effective from 1st April of the
relevant financial year. Such escalation will be notified to the Lessee in
advance by the Lessor. The CAM Charges will be escalated on annual basis on cost
together with management fee calculated at 20% of the actual cost, plus
applicable taxes over the previously paid CAM charges and such increase shall be
based on increase in the budgeted expenses.

viii.



In the month of June every year, the Lessor shall provide copies of the audited
statement of expenditure of the cost

 

 

Page 14 of 35

 

--------------------------------------------------------------------------------

 



incurred in providing CAM services during the immediately preceding Financial
year.

ix.



In case the actual cost incurred exceeds the estimated cost paid by the lessee
during the relevant Financial year, the Lessee  shall be bound to reimburse the
differential cost together with management fee calculated at 20% of the actual
cost, plus applicable taxes within a period of 7 (seven) working days of receipt
of a written intimation from the Lessor. In case the actual cost incurred is
less than the cost paid by the Lessee during the relevant Financial year, the
Lessee will adjust the cost paid in excess during the immediately succeeding
quarter.

x.



The Lessor/Property Manager shall, on being intimated by the Lessee of any
repair/defect within the scope of the common areas maintenance service as
described in Annexure IV, rectify/repair the same within a reasonable period.

 

e.



ELECTRICITY

i.



The Lessor has installed a separate meter for the Office Space to determine
actual consumption of electricity by the Lessee for the Office Space. The Lessee
will pay the electricity charges for electricity consumed in the Office Space as
per actual consumption determined as per the said separate meter.

ii.



Utilities Deposit

1.



The Lessee shall, three months’ after the Lease Commencement Date, also pay to
and keep deposited with the Lessee, during the term of the lease, an amount
equivalent to 2 (Two) month’s charges for utilities consumed in the Premises
(“Initial Utilities Deposit”), which shall be computed based on the average
charges for utilities consumed during the first three months’ of the lease.

2.



On the completion of 12 (Twelve) months from the Lease Commencement Date, the
charges for utilities consumed in the Premises during the aforesaid 12 (Twelve)
month period will be reviewed and the maximum monthly charges for utilities
consumed during such period will be recorded. The Initial Utilities Deposit
shall, thereupon, be revised to an amount equivalent to twice the maximum amount
so recorded (“Revised Utilities Deposit”).

3.



In case the Revised Utilities Deposit is more than the Initial Utilities Deposit
the Lessee shall,

 

 

Page 15 of 35

 

--------------------------------------------------------------------------------

 



within 7 (seven) working days of  receipt of a demand from the Lessor, pay to
the Lessor, the differential amount required to make up the Revised Utilities
Deposit, which shall thereafter be kept deposited with the Lessor as set out in
sub clause (1) above.

4.



The Utilities Deposit / or the Revised Utilities Deposit, as the case may be,
shall be refunded to the Lessee by the Lessor, on termination/expiry of the
Lease, after deduction therefrom, of unpaid utilities charges, if any.

5.



In addition in case BESCOM serves a Demand Notice on the Lessor, seeking
additional Monthly Minimum Deposit (MMD), the Lessee will bear the same by
depositing the same with the Lessor based on the demand notice served by BESCOM.
The amount to be deposited will be calculated proportionately based on the
Leasable Area of the Premises and the same will be refunded by the Lessor to the
Lessee on expiry or early termination of the Lease.

 

 

f.



PROPERTY TAX:

i.



The Lessor shall be responsible to pay the Property Tax payable in respect of
the Premises, the Building, and/or the Project, as levied by the Bruhat
Bengaluru Mahanagara Palike (hereinafter referred to as the “Property Tax”) and
will keep the Lessee fully indemnified against any claims in respect of any of
the above. 

ii.



It is expressly agreed that the Lessee shall bear and pay all taxes and duties,
levies in relation to or as a consequence of the implementation of this Lease
Deed regardless of the name of the addressee on the demand for payment of such
taxes and duties, if such taxes and duties are to be payable by the Lessee or
recoverable by the Lessor from the Lessee as per the Applicable Laws.

g.



PEACEFUL POSSESSION

The Lessor covenants that, subject to the Lessee paying the Rent and performing
its obligations under the Lease, the Lessee shall be entitled to quiet and
peaceful occupation of the Premises during the Term of the lease without any
interruption by or from the Lessor or any person claiming under, through or in
trust for the Lessor.

h.



LESSOR’S DUTY TO REPAIR 



 

 

Page 16 of 35

 

--------------------------------------------------------------------------------

 



The Lessor shall be responsible for undertaking all structural repairs in
the  Building (including the Premises), during the subsistence of the lease and
such cost shall be borne by the Lessor unless the same is caused on account of
negligence of the Lessee or its employees/ agents/ visitors. 

9.



REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE LESSEE

The Lessee represents, warrants and covenants to the Lessor as follows:-

a.



Nature of Business carried on by Lessee 

i.



During the tenure of this lease and any renewal contemplated herein, the Lessee
shall use the Premises solely for purpose of Software Product Development and
related activites, Computer Software  or Information Technology/ Information
Technology Enabled Services only.

ii.



That the activity set out under I above is an Industrial Activity as defined
in  both of: Section 6.2.12.1(v) of the Consolidated FDI Policy issued by the
Department of Industrial Policy and Promotion, Ministry of Commerce and
Industry, Government of India and effective from _June 7, 2016, a relevant of
extract of which has been reproduced below:

“(v)“Industrial Activity” means manufacturing, electricity, gas and water
supply, post and telecommunications, software publishing, consultancy and
supply, data processing, database activities and distribution of electronic
content, other computer related activities, basic and applied R & D on
biotechnology, pharmaceutical sciences/ life sciences, natural sciences and
engineering; business and management consultancy activities and architectural,
engineering and other technical activities.” and

The activity falls under 1 above falls under the ambit of Industrial Activities
as detailed above; and

iii.



Relying upon this among other representations of the Lessee detailed herein the
Lessor has agreed to grant the lease of the Premises. In addition to the above,
the Lessee shall produce such documents as may be requested by the Lessor to
ensure that the above representation of the Lessee is true and accurate.

b.



The Lessee has the full right and corporate authority to enter into Lease Deed
and observe and perform the terms hereof and it has not done anything that would
prevent or disentitle it from doing so.



 

 

Page 17 of 35

 

--------------------------------------------------------------------------------

 



c.



The Lessee shall not use or permit/suffer to be used the Premises or any part
thereof, for any purpose other than for the abovementioned purpose;

d.



The Lessee shall not do or permit/suffer to be done any act, deed, matter or
thing which would or might adversely affect or vitiate in whole or in part any
insurance effected in respect of the Premises or the Building or any part
thereof from time to time or cause any increase in premium payable in respect
thereof;

e.



The Lessee shall hand over the Premises in the same condition as handed over by
the Lessor on the Lease Commencement Date together with the Lessor's fixtures
and fittings therein, in good order and condition (reasonable wear and tear
excepted) on the expiry /earlier termination of the Lease.

f.



The Lessee shall use the Parking Space for parking Light motor vehicles (four
wheelers) and two wheelers respectively and the Lessee shall not carry on
manufacturing activity of any nature in the Premises; and

g.



The Lessee shall not make any structural alterations or additions to the
Premises and shall not alter or remove there from any facilities provided by the
Lessor therein; and the Lessee shall not do any act, which will cause or tend to
cause any damage to the structure of the  Building and/or facilities therein;

h.



The Lessee shall, subject to reasonable wear and tear, keep the Premises in good
condition and take up day today maintenance and repair works (excluding
structural repairs and repairs in common areas). However, the Lessee shall bear
the expenses, if structural repairs or repairs in common areas arise out of
negligent acts of the Lessee or its employees/ agents/ visitors;

i.



The Lessee shall not in any manner carry out any unlawful, illegal or dangerous
activity in the Premises; and the Lessee shall not store any goods or
merchandise which are hazardous, combustible or dangerous or which are heavy so
as to affect the construction or the structure of the said Building or any part
thereof or in any manner interfere with common use.  

j.



The Lessee shall not do or suffer to be done in or in relation to the Premises
any act, deed, matter or thing which may cause nuisance or annoyance to other
occupiers in the Building and the  Project.

k.



The Lessee is aware that the building wherein the Premises is located is a
strictly no-smoking area. The Lessee shall ensure that no act in contravention
of the provisions of ‘Prohibition of Smoking in Public Places Rules, 2008’ is
committed in the Premises or in the common spaces of the Building wherein the
Premises are located. In case any offence under the ‘Prohibition of Smoking in
Public Places Rules, 2008’ is committed in the Premises, by any employee /
visitor of the Lessee, the Lessee shall be responsible for the same and any fine
payable in respect

 

 

Page 18 of 35

 

--------------------------------------------------------------------------------

 



thereof shall be paid by the Lessee and the Lessor shall not be responsible for
the same.

The Lessee is aware and understands that the Lessor has entered into this
transaction, and has agreed to grant the lease to the Lessee to enter upon, use
and occupy the Premises, relying solely on the Lessee agreeing, undertaking and
covenanting to strictly observe, perform, fulfill and comply with all the terms,
conditions, covenants, stipulations, obligations and provisions contained in
this  Lease Deed, and on the part of the Lessee to be observed, performed,
fulfilled and complied with, and therefore, the Lessee hereby agrees, undertakes
and covenants to indemnify, save, defend and keep harmless at all times
hereafter, the Lessor and its successors and assigns, from and against all
costs, charges, expenses, losses, damages, claims, demands, suits, actions,
proceedings, prosecutions, fines, penalties and duties, which it, they or any of
them may have to bear, incur or suffer, and/or which may be levied or imposed on
it, them or any of them, by reason or virtue of or arising out of any breach,
violation, non-observance, non-performance or non-compliance of any of the
terms, conditions, covenants, stipulations and/or provisions hereof by the
Lessee and/or its permitted successors and permitted assigns. 

 

10.



OBLIGATIONS OF THE LESSEE:

a.



RENT AND OUTGOINGS: 

The Lessee shall pay regularly the Rent, CAM Charges, utilities charges and
other charges payable under the Lease within the time specified herein, failing
which the Lessee shall, without prejudice to any other remedies that the Lessor
may be entitled to under this Lease Deed and/or in law, be liable to pay
interest on the payments delayed at the rate of 18% per annum for the period of
delay in addition to the right of the Lessor, in its sole discretion and without
notice, to stop supplying to the Lessee electricity / air conditioning/ water
and / or all other services in addition to any other remedies/ actions the
Lessor may take in its sole discretion. By doing so, the Lessor shall have no
responsibility or liability for any loss and damage, if any, suffered by the
Lessee and the Lessee shall not be entitled to lodge any claim whatsoever
against the Lessor as a result of such action. 

b.



RETURN OF POSSESSION ON TERMINATION: 

The Lessee shall, forthwith on the expiry of the lease or its earlier
termination as per the terms hereof, remove the items brought by them to the
Premises without causing damage to the Premises, reinstate the Premises to the
state in which the Premises was leased, (normal wear and tear excepted), clear
the debris from the Premises, de-bond the Premises, if custom bonded, and hand
over peaceful possession of the Premises in neat and clean condition to the
Lessor simultaneous with refund

 

 

Page 19 of 35

 

--------------------------------------------------------------------------------

 



of Security Deposit in terms of Clause 5(b) above. In the event the Lessee fails
to get the Premises de-bonded within the notice period it shall be assumed that
the peaceful, vacant and physical possession of the Premises has not been handed
over by the Lessee to the Lessor on the expiry or earlier termination of the
lease and the Lessor shall be entitled to claim damages, payments, dues in
accordance with the terms of this Lease Deed.

c.



SUB  – LEASING AND ASSIGNMENT

i.



The Lessee may, with prior written consent of the Lessor (such consent not to be
unreasonably withheld), sub-lease all or part of the Premises to its Affiliates
for the same rent as the Rent payable hereunder. The Lessee shall while seeking
such consent, submit to the Lessor all such documents as the Lessor may require
to evidence such a relation between the Lessee and its Affiliate/s.

ii.



The term of any such sub-lease shall not exceed this Lease Period and the Lessee
shall not be entitled to sub-lease the Premises during any Renewed Period of the
Lease.

iii.



The Lessee shall however, at all times, during the lease even in the event of
sub-lease be liable for performance of all the terms of the Lease.

iv.



The Lessee shall not be entitled to assign the Lease.

v.



The Lessee shall also not be entitled to charge a higher rent to any such sub –
lessee than the Rent payable hereunder.

vi.



For the purposes of this Clause

1.



“Affiliate/s” in relation to any Party means an entity/ies which Controls, is
Controlled by, or is under the common Control with that Party;

2.



“Control” means the beneficial ownership  directly or indirectly of more than
50% of the voting securities of such entity or the control of the majority of
the composition of the Board or the principal governing body or the power to
direct or influence the management or policies of such entity directly or
indirectly, whether through the ownership or voting of securities, by contract
or otherwise; and the terms “Controlling”,  “Controlled”, “Controls” and / or
related cognate expressions shall have meanings correlative to the foregoing.

d.



MERGER, DEMERGER AND AMALGAMATION:

In the event, the Lessees or either of them desire/s to merge/ amalgamate/
consolidate and / or transfer its assets with/to any entity, then the Lessees
shall, before effecting such

 

 

Page 20 of 35

 

--------------------------------------------------------------------------------

 



merger/amalgamation/consolidation/transfer, duly intimate the Lessor regarding
the same. In the event of a transfer of assets which include the Lessees’
leasehold rights to the Premises, the Lessees shall ensure that the existing
lease deed is surrendered / novated and the entity acquiring the assets of the
Lessees executes a fresh lease deed with the Lessor, on identical terms and
conditions as those set out in the Lease.

e.



INSPECTION OF THE PREMISES:

The Lessor, its authorized agents or representatives shall, upon forty eight
(48) hours advance notice in writing to the Lessee, be entitled to enter upon
the Premises at all reasonable times and during normal business hours for the
purpose of inspecting the state and condition of the Premises or to carry out
any repair or maintenance as may be required from time to time. However, the
Lessor, its authorized agents or representatives shall not be required to give
notice as referred to in this clause, if it requires to enter the Premises at
any time for the purposes of carrying out urgent / emergency repairs, or if it
is required to enter the Premises in order to ensure the safety and security of
the Premises or any part thereof and/or the Building or any part thereof.

f.



SERVICES TAX AND OTHER TAXES AND EXPENSES:

i.



The Lessee shall pay the service tax (if applicable), lease tax (if applicable),
and all other present and future taxes, by whatever name called, that may be
levied by any Government and/or other statutory authorities, on account of
leasing of the  Premises and on account of maintenance of the common areas and
amenities by the Lessor including goods and service tax (“GST”), integrated
goods and service tax (“IGST”), central goods and service tax (“CGST”) and state
goods and service tax (“SGST”) at the applicable rates on the value as laid down
in the respective GST law from the date of introduction of GST;

ii.



All the taxes referred to in sub clause (i) above are collectively referred to
as (“Taxes”).

iii.



Further, the Lessor shall ensure that applicable tax from the date of
introduction of GST, (i.e. IGST or CGST & SBST), is charged in the invoices
considering the place of supply as provided in the GST laws along with rules
thereto.

iv.



The Lessee shall furnish to the Lessor in writing details of the Lessee’s
registration under GST and shall further promptly keep the Lessor informed of
any changes in the same.

v.



Similarly the Lessee shall pay all expenses attributable to its business
including but not limited to payment of electricity bills, demand charges (if
any) with respect to electricity supplied from BESCOM, back-up power consumption
charges, CAM Charges, water bills and taxes on consumption of back-up power etc.



 

 

Page 21 of 35

 

--------------------------------------------------------------------------------

 



a.



INSURANCE:

The Lessee shall, at its own expense, obtain suitable insurance policies such as
Fire & allied perils Policy, to cover damages to the properties belonging to
Lessee and Public Liability Insurance Policy/Commercial General Liability/
Workmen’s Compensation Policy, etc, to cover its various legal liabilities.
Insurance Policies obtained by the Lessor are exclusively to cover the loss and
/ or damage to the property belonging to the Lessor and legal liability of the
Lessor alone, towards the public.  Under no circumstances, shall the Lessor be
liable or responsible for the consequences of any negligence on the part of the
Lessee.

b.



APPROVALS: 

i.



The Lessee shall abide by all laws for the time being in force and shall apply
for, obtain and, at its cost, keep up to date all approvals/services from
statutory authorities such as DOT, Sales Tax, Central Excise, Department of
Industry and Commerce, Customs, private service providers and other governmental
agencies, local and public bodies from time to time necessary for carrying on
the business of the Lessee and the Lessor shall facilitate the same by providing
necessary documents, if any to the Lessee. It is agreed that all costs for
obtaining and keeping valid all such approvals, will be to the Lessee’s account,
including renewals, extensions of validity, etc.

ii.



The Lessee shall be solely liable and responsible for all damages, costs, risks
and consequences arising out of any violation, contravention or breach made by
it of such directives, notifications, laws, rules or regulations, and the Lessee
shall at all times keep the Lessor indemnified from and against the same.

11.



INDEMNITY:

a.



LESSOR’S INDEMNITY

I.



The Lessor shall, indemnify and hold harmless the Lessee, from actions,
proceedings, suits, claims, demands, direct losses, damages, costs, charges, and
expenses incurred or suffered by the Lessee, if the Lessee is prevented from
using and occupying the Premises due to:

1.



any breach by the Lessor of the terms and conditions of the Lease; or

2.



any misrepresentation or suppression by the Lessor of any facts that results in
the Lessee being prevented from using and occupying the Premises; or

3.



any negligent acts of the Lessor, its agents or Property Manager.



 

 

Page 22 of 35

 

--------------------------------------------------------------------------------

 



II.



Further, if GST Credit is denied to the Lessee on account of mismatch in the
returns filed by the Lessor or on account of delay/ failure on the part of the
Lessor, to file returns or due to incorrect reporting by the Lessor, the Lessor
hereby agrees and undertakes to indemnify the Lessee only to the extent of loss
of input tax credit on account of such mismatch/delay/ failure/incorrect
reporting, as the case may be.

 

a.



LESSEE’S INDEMNITY

The Lessee shall, indemnify and hold harmless the Lessor from actions,
proceedings, suits, claims, demands, losses, damages, costs, charges, and
expenses incurred or suffered by the Lessor on account of any or all of  the
following,-

i.



any breach by the Lessee of the terms and conditions of the Lease; or

ii.



any negligent acts of the Lessee, their employees, agents, customers, visitors
etc.; or

iii.



any physical/bodily injury or death of any person/s or damage to real and
tangible property of the Lessor caused by the negligent act or willful default
of the Lessee; or

iv.



any damage caused to the Building solely and directly due to negligent acts of
the  employees, representatives, servants, helpers, contractors, visitors etc of
the Lessee; or

v.



any misrepresentation or suppression by the Lessee of any facts that affect the
Lease.

vi.



any liability incurred by the Lessor on account of loss of GST credits for
reasons attributable to failure on the part of the Lessee to provide adequate
and proper details as required to be included in the invoices for the Rent.

 

12.



LIMITATION OF LIABILITY  

Notwithstanding any other provisions contained in this Lease Deed, neither party
shall be liable to the other for any special, indirect, incidental,
consequential, or like damages (including but not limited to any direct or
indirect business loss, loss of profits, loss of opportunity, loss of
anticipated revenues or  profits, or loss  of contracts).  Provided, however,
that the rental losses suffered by the Lessor shall be construed to be included
in the direct losses incurred by the Lessor and hence covered in the Lessee’s
indemnity.

 

13.



FORCE MAJEURE



 

 

Page 23 of 35

 

--------------------------------------------------------------------------------

 



a.



If the performance by either Party, of any of its obligations under this Lease
Deed is prevented, restricted or interfered with by reason of fire, flood,
incessant rain, earthquake, accident, riots, strike, war, civil commotion,
political disturbance, mob violence or other violence, shortage or non –
availability of labour or construction materials, any law or regulation of any
government, or any other act of God or a natural calamity, or any other act or
condition or circumstance whatsoever, which is beyond the control of the
respective Party, (each such event shall be called a “Force Majeure” event),
then the time available to such party for performance of such obligation shall
stand extended for the period of time during which such prevention, restriction
or interference and its effects shall continue.

b.



Further, in the event that the Premises or any part thereof, (including
installations if any, therein provided by the Lessor), are at any time during
the term of the lease destroyed or damaged due to a Force Majeure Event, so as
to render the Premises and installations, if any, therein provided by the Lessor
or any part thereof wholly or partially unfit for use by the Lessee, the Lessor
shall, notwithstanding anything contrary contained in this Lease Deed, have the
option either forthwith or within one month after the event upon which the right
to exercise such option arises to determine the lease by a notice of 30 (Thirty)
days, in writing to the Lessee. The Lessor shall be liable to refund the
Security Deposit forthwith upon the vacation of the Premises by the Lessee in
accordance with the terms of this Lease Deed. . However, if the destruction or
damage of the Premises, (or such part thereof), is occasioned by the wrongful
act or default of the Lessee, the Lessee shall not be entitled to avail itself
of the benefit of this provision.

c.



In the event of the Lessor agreeing to repair or to make good or reinstate the
Premises, or any part thereof so damaged or destroyed, to the former state and
condition thereof, the rent or the proportionate part thereof shall cease to be
payable from the time of such destruction or interruption until such time as the
Premises or such part thereof, as the case may be, is repaired or made good or
reinstated and the Lessee, shall when called upon to do so by the
Lessor, temporarily release the whole or such portion of the Premises, to enable
the Lessor  to repair or make good or reinstate the same.

14.



ATTORNMENT 

In the event of the Lessor being desirous of selling/ assigning/alienating its
rights, title and interest in the Premises, the Lessor may do so subject to the
Lease in favour of the Lessee. The Lessee shall attorn to and accept such
Purchaser as the Lessor of the portion so sold. PROVIDED, HOWEVER, that the
Lessor shall ensure, (by incorporating suitable covenants in the Deed to be
entered into with the purchaser/ assignee/ alienee), that the purchaser/
assignee/alienee shall agree to be bound by the terms and conditions contained
in this Lease Deed.

15.



TERMINATION OF LEASE AND CONSEQUENCES:



 

 

Page 24 of 35

 

--------------------------------------------------------------------------------

 



a.



Termination by the Lessor

i.



If the Lessee commits a breach of any of the terms and conditions of the Lease,
the Lessor may issue a notice in writing (the “Notice to Remedy”), calling upon
the Lessee to remedy the breach within a period of 30 (thirty) days and if the
breach is not so remedied within the said period, the Lessor may,
notwithstanding the Lock-in Period, issue a notice (the “Notice of Termination”)
calling upon the Lessee to vacate the Premises within 30 (Thirty) days,
immediately on expiry whereof, the Lease shall stand forfeited and the Lessor
shall be entitled to re-enter the Premises and recover physical possession
thereof. It is clarified that if the Lessor is constrained to terminate the
Lease during the Lock-in Period, due to a breach by the Lessee of the terms and
conditions of the Lease, the Lessee will be liable to pay the Lessor the Rent
for the unexpired portion of the Lock-in Period.

ii.



Notwithstanding the above, the Notice to Remedy in any of the following
circumstances shall be a period of 7 (Seven) days and in the event of failure of
the Lessee to cure the remedy complained therein, the lease granted under this
Lease Deed shall forthwith stand terminated,-

1.



If the Lessee fails to pay Rent for any month for a period of 60 (Sixty) days
from the due date;

2.



If the Lessee commits breach of Clause (IV) 10 (c) above;

3.



If at any time during the term of the Lease,-

a.



the Lessee commits an act of insolvency under the laws; or

b.



if the Lessee files a petition for reorganization, or for arrangement or for the
appointment of a receiver or trustee or for winding up of all or a portion of
the Lessee’s properties; or

c.



where an involuntary petition of any kind referred to in sub - clauses (a) and
(b) of this Clause is filed and admitted against the Lessee; or

iii.



where a receiver is appointed for any property (including Premises),  by order
of a court of competent jurisdiction and such appointment is not cancelled or
withdrawn within thirty (30) days from the date of appointment.

b.



Termination by the Lessee:

i.



If the Lessor commits breach of any of the terms and conditions of this Lease
Deed, the Lessee shall issue Notice to Remedy to the Lessor calling upon the
Lessor to rectify the breach within 30 (thirty) days therefrom, on

 

 

Page 25 of 35

 

--------------------------------------------------------------------------------

 



expiry whereof if the breach is not remedied, the Lessee shall, notwithstanding
the Lock-in Period have the right to terminate the Lease by issuance of Notice
of Termination to the Lessor stating that the lease shall stand terminated on
expiry of a period of 30 (thirty) days there from. It is clarified that if the
Lessee is constrained to terminate the Lease in accordance with the terms of
this Deed during the Lock-in Period, due to a breach by the Lessor of the terms
and conditions of the Lease, the Lessee will not be liable to pay the Lessor the
Rent for the unexpired portion of the Lock-in Period.

ii.



The Lessee shall be entitled to terminate the lease, without assigning any
reasons, by providing to the Lessor, 6 (Six) months written notice which may be
served at any time after the expiry of Lock-in Period.

c.



Consequences of termination of lease: 

On expiry or termination of lease, as the case may be,-

i.



During the notice period or at least 1 (One) month prior to the expiry, the
Lessor shall be permitted to enter the Premises during reasonable hours for
giving inspection of the same to any prospective lessee, transferee, purchaser
as the Lessor may deem fit and the Lessee shall co-operate with the Lessor in
this regard.

ii.



Simultaneous with the refund of the Security deposit as provided in Clause (IV)
5 (b) above, the Lessee shall hand over physical vacant possession of the
Premises to the Lessor, subject to normal wear and tear. The Lessee shall, one
week prior to expiry or termination of the Lease, as the case may be, remove the
moveable items brought by it to the Premises without causing damage to the
Premises, reinstate the Premises to the state in which the Premises was leased,
(normal wear and tear excepted), clear the debris from the Premises and de-bond
the Premises, if custom bonded. On such date, the Parties shall jointly assess
the damage if any, caused to the Premises, neighboring areas of the Premises,
Common Areas by the Lessee, its staff, servants or agents. The Lessee shall
rectify such damage before the date of expiry or termination of the lease of the
Premises failing which the Lessor shall recover the amount determined towards
rectification of such damage in such manner as the Lessor may deem fit,
including by way of deduction from the Security Deposit; and

iii.



If the Lessee fails to hand over quiet and peaceful possession of the Premises
to the Lessor, the Lessor and its representatives shall be fully entitled to
re-enter the Premises in accordance with law and get the Premises vacated
without being liable for damages or otherwise, of whatsoever nature.  In
addition to the right of the Lessor to re-enter the Premises the Lessee shall be
liable as

 

 

Page 26 of 35

 

--------------------------------------------------------------------------------

 



more particularly contemplated in Clause (IV) 5 (d) hereinabove.

iv.



Further, it is agreed that, in the event the Lessee fails to get the Premises
de-bonded within the notice period it shall be assumed that the peaceful, vacant
and physical possession of the Premises has not been handed over by the Lessee
to the Lessor on the expiry or earlier termination of the lease and the Lessor
shall be entitled to claim damages, payments, dues in accordance with the terms
of the Lease Deed.

16.



DISPUTE RESOLUTION: 

If any differences arise between the Lessor and the Lessee out of or relating to
the terms of this Lease Deed, the affected Party shall issue a notice (“the
Notice of Dispute”) to the other Party stating the nature of the differences
(“Dispute”) and call upon the other Party to resolve the Dispute. The Parties
shall use all reasonable efforts to resolve the Dispute through negotiations and
conciliation. If the Dispute cannot be settled through negotiations and
conciliation within thirty (30) days from the date of service of the Notice of
Dispute, the Dispute shall be settled by arbitration in accordance with the
Indian Arbitration and Conciliation Act, 1996 by a sole arbitrator, whose order
shall be final and binding on the Parties and all proceedings shall be subject
to the laws of India and conducted in English and the venue of arbitration shall
be Bangalore, Karnataka, India. During the arbitration proceedings, both Lessee
and Lessor shall continue to fulfill their obligations under this Lease Deed,
including the obligation to pay rent and all other amounts due and payable under
this Lease Deed.

17.



JURISDICTION: 

Subject to the provisions of the foregoing clause, this Lease Deed and the Lease
Deed shall be subject to the jurisdiction of the Courts of Bangalore, Karnataka,
India and shall be subject to the laws applicable in India.

18.



NOTICES:

a.



Any notice, information, intimation, or document required or authorised by this
Lease Deed, shall  be given in writing in English and  shall be deemed to
have  been duly given or delivered,-

i.



Upon delivery by hand at the addresses referred to in sub-clause (b) below  and
obtaining written acknowledgement in receipt thereof; or

ii.



Upon sending it by a recognized courier to the relevant Parties at the addresses
referred to in sub-clause (b) below; or

iii.



Upon sending it  by registered post acknowledgement due (RPAD) to the relevant
Parties at the addresses referred to in sub-clause (b) below; or



 

 

Page 27 of 35

 

--------------------------------------------------------------------------------

 



iv.



Upon sending it by facsimile to the number provided by the Parties;

v.



Upon sending it by e – mail, to the e – mail addresses mentioned below;

Provided further that,  in  the event of any ambiguity or dispute regarding the
service of any notice, intimation, document or information, service shall be
deemed to be sufficient,-

1.



In the event of hand delivery, upon proof of the written acknowledgement of the
service;

2.



in the event of sending by a recognized courier, upon proof of  delivering for
the service to the courier agency;

3.



in the event of sending by a registered post with or without acknowledgement
due, upon proof of putting the same into ordinary course of communication by
post; and

4.



in the event of sending it by facsimile to the number provided by the Parties,
upon receipt of facsimile transmission report. 

5.



In the event of sending it by e – mail, the same shall also be followed up by
sending a copy through the manner set out in sub – clauses (i), (ii) or (iii)
above and proof of delivery shall be in the manner set out on sub – clauses 1, 2
or 3 above.

Provided further that, that where more than one of the modes specified above are
adapted, consequent to which, more than one date is available for deeming, the
earliest among them shall be reckoned to be the deemed date of completion of
service.

b.



The address and other details of the Parties for the purpose of communication,
unless otherwise notified in writing to the other Party shall be as follows:

i.



LESSOR

RMZ Ecoworld Infrastructure Private Limited,  

Level 12 – 14, Tower ‘B’, The Millenia, No. 1 & 2, Murphy Road,
Ulsoor, Bangalore 560 001.  

Kind Attn : Head – Tenant Relations

E – Mail : joseph.akkarakalam@rmzcorp.com

Fax No.: +91 (80) 4000 4111

ii.



LESSEE 

Mobile Iron Software Private Limited

MobileIron India Software Private Limited



 

 

Page 28 of 35

 

--------------------------------------------------------------------------------

 



6th Floor, Western Pearl, Beside Google,

Kondapur, Hyderabad 500 084.

 

Kind Attn : Mr. Gaurav Kamra, Regional Head – HR

E – Mail : gkamra@mobileiron.com

Fax No.: 040-66405771

19.



REGISTRATION OF THE LEASE DEED: 

The Lessee shall be responsible for undertaking registration formalities of the
Lease Deed at the concerned office of the Sub Registrar within 60 (Sixty) days
from the date of execution of the Lease Deed. The stamp duty, registration
charges and any other related expenses applicable / incurred towards execution
and registration of the Lease Deed and any other ancillary or supplementary
documents, including deeds of surrender etc., will be borne by the Lessee.

20.



CUMULATIVE RIGHTS AND REMEDIES: 

The various rights and remedies available to the Parties under this Lease Deed
shall not be exclusive of each other but are cumulative and shall not exclude
any other statutory right or remedy except where they are excluded specifically
or by necessary implications by the terms of this  Lease Deed as the case may
be.

21.



WAIVER, VARIATION OR NOVATION: 

A right created under this Lease Deed shall not be waived, varied, or novated
entirely or partially, except in writing signed by the Parties hereto and no
delay or omission in the exercise of such right or power by either party shall
impair or detract from any such right or power, nor shall be construed as a
waiver of default, if any or as acquiescence therein. Unless otherwise expressly
stated in the writing referred to above, one or more instance of waiver of the
breach of any covenant, term or condition of this Lease Deed by either party
shall not be construed by the other Party as a waiver of a subsequent breach of
the same covenant, term or condition.

22.



ENTIRETY AND SEVERABILITY: 

The Lease Deed and the Annexures thereto shall (upon its execution) constitute
the entire Agreement between the Lessor and the Lessee with respect to the Lease
of the Premises and shall supersede any other prior oral or written
communications, representations or statements with respect to the transaction
contemplated in this Lease Deed. This Lease Deed may not be modified, altered or
amended in any manner except by an agreement in writing executed by the Parties.
If a court holds any provision of this Lease Deed to be invalid, the remainder
of this Lease Deed will be valid, enforceable and effective to the extent to
which such remainder is workable and represents substantially the essence of the
Agreement between the Parties.

23.



MISCELLANEOUS:



 

 

Page 29 of 35

 

--------------------------------------------------------------------------------

 



a.



Each Party hereby represents that the person signing this Lease Deed on its
behalf has/will have full and complete authority to do so on its behalf and the
execution of the same by such party creates a legal and binding obligation on
it.

b.



The Lease Deed shall be executed and lodged for registration in three sets
(viz., one original and one duplicate with the requisite stamp duty being paid
on each) and the third set, which shall not be stamped and which shall be the
Sub – Registrar’s copy. The original shall remain with the Lessee, the duplicate
shall remain with the Lessor and the third unstamped set shall be submitted to
and retained by the Sub – Registrar at the time of registration. 

c.



The stamp duty, registration charges and any other related expenses applicable /
incurred towards execution and registration of this Lease Deed and any other
ancillary or supplementary documents, including deeds of surrender etc., will be
borne by the Lessee;

d.



Each of the Parties shall bear their respective brokerage charges and other
legal costs and fees incurred by them relating to or in connection with this
Lease Deed.





 

 

Page 30 of 35

 

--------------------------------------------------------------------------------

 



THE SCHEDULE A ABOVE REFERRED TO:

Item No.(i):

All that piece and parcel of converted land bearing Sy. No. 98/1 admeasuring 2
Acres 16 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East
Taluk, (formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.98/2;

West by

:

Property bearing Sy. No.99;

North by

:

Property bearing Sy. No.102/2 and 102/3;

South by

:

Property bearing Sy. No.72/1 & 72/5 of Doddakanahalli Village;

Item No.(ii)

All that piece and parcel of converted land bearing Sy. No. 98/2 admeasuring 1
Acre 24 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East
Taluk, (formerly called as South Taluk) Bangalore and bounded on:

East by

:

Internal Driveway and remaining part of same Sy. No.98/2;

West by

:

Property bearing Sy. No.98/1;

North by

:

Property bearing Sy. No.102/3 and 104/2;

South by

:

Property bearing Sy. No.72/5 of Doddakanahalli Village;

 

Item No.(iii)

All that piece and parcel of converted land bearing Sy. No. 99(P) admeasuring 0
Acre 25 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East
Taluk, (formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.98/1;

West by

:

Remaining portion of Sy. No.99;

North by

:

Property bearing Sy. No.102/2;

South by

:

Property bearing Sy. No.72/1 of Doddakanahalli Village;

 

Item No.(iv)

All that piece and parcel of converted land bearing Sy. No. 101(P) admeasuring
08 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East Taluk,
(formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.102/1;

West by

:

Private Property;

North by

:

Remaining portion of Sy. No.101;

South by

:

Property bearing Sy. No.100;

Item No.(v)

All that piece and parcel of converted land bearing Sy. No. 102/1 admeasuring 13

 

 

Page 31 of 35

 

--------------------------------------------------------------------------------

 



Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East Taluk,
(formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.102/2;

West by

:

Property bearing Sy. No.101;

North by

:

Remaining portion of Sy. No.102/1;

South by

:

Property bearing Sy. No.99;

 

Item No.(vi)

All that piece and parcel of converted land bearing Sy. No.102/2 admeasuring 24
Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East Taluk,
(formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.102/3;

West by

:

Property bearing Sy. No.102/1;

North by

:

Remaining portion of Sy. No.102/2;

South by

:

Property bearing Sy. No.99 and 98/1;

 

Item No.(vii)

All that piece and parcel of converted land bearing Sy. No.100 admeasuring 02
Acres 27 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East
Taluk, (formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.99;

West by

:

Private Property;

North by

:

Property bearing Sy. No.101;

South by

:

Property bearing Sy. No.72/1 of Doddakanahalli Village;

 

Item No.(viii)

All that piece and parcel of converted land bearing Sy. No. 102/3 admeasuring 22
Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East Taluk,
(formerly called as South Taluk) Bangalore and bounded on:

East by

:

Property bearing Sy. No.104/2 and internal driveway;

West by

:

Property bearing Sy. No. 102/2;

North by

:

Remaining portion of Sy. No.102/3;

South by

:

Property bearing Sy. No.98/1 and 98/2;

 

Item No.(ix)

All that piece and parcel of converted land bearing Sy. No.99 measuring 03 Acres
33 Guntas situated at Bhoganahalli Village,Varthur Hobli, Bangalore East Taluk,
(formerly called as South Taluk) Bangalore and bounded on:



 

 

Page 32 of 35

 

--------------------------------------------------------------------------------

 



East by

:

Remaining portion of Sy. No.99;

West by

:

Property bearing Sy. No. 100;

North by

:

Remaining portion of Sy. No.102/1 & 102/2;

South by

:

Property bearing Sy. No.72/1 0of Doddakanahalli Village;

 

THE SCHEDULE B ABOVE REFERRED TO

All that piece and parcel of property Sy. No. 98/1 admeasuring 2 Acres 16
Guntas, Sy. No. 98/2 admeasuring 1 Acre 24 Guntas, Sy. No. 99(P) admeasuring 0
Acre 25 Guntas, Sy. No. 101(P) admeasuring 08 Guntas, Sy. No. 102/1 admeasuring
13 Guntas, Sy. No.102/2 admeasuring 24 Guntas, Sy. No.100 admeasuring 02 Acres
27 Guntas, Sy. No. 102/3 admeasuring 22 Guntas, Sy. No.99 measuring 03 Acres 33
Guntas, totally measuring about 12 Acres 32 Guntas, all situated at Bhoganahalli
Village, Varthur Hobli, Bangalore East Taluk (formerly Bangalore Taluk)
Bangalore and bounded on:

 

East by

:

Internal Driveway;

West by

:

Private Property;

North by

:

Property bearing Sy. Nos.101, 102/1, 102/2. 102/3 and 104/2;

South by

:

Property bearing Sy. Nos. 72/1 and 72/5 of Doddakanahalli Village;

 

THE SCHEDULE C ABOVE REFERRED TO

(THE PREMISES)

 

Office space bearing Unit No. 803 and Unit No. 804, measuring 40,532 square feet
of Leasable Built-up Area (defined here below) on the Eight floor of the said
Building, - as shown on the Plan annexed hereto as Annexure III along with the
exclusive right of use of 51 (Fifty One Only) Nos. open and covered car parking
spaces across the basement and surface car parking areas, in the Building,
Campus 7 constructed on the Schedule A Property and being a part of the Project,
known as RMZ Ecoworld, situated at Sarjapur Marathalli Outer Ring Road,
Bangalore.

LIST OF ANNEXURES FORMING PART OF THIS DEED

Annexure I – Site Master Plan

Annexure II – Base Building Specifications

Annexure III – Floor Plans

Annexure IIIA – Car Parking Layout

Annexure IV – Scope of Common Area Maintenance Services

Annexure V – Scope of Services within the Premises



 

 

Page 33 of 35

 

--------------------------------------------------------------------------------

 



Annexure VI – Fit Out Guidelines

 

IN WITNESS WHEREOF THE PARTIES hereto have executed this Deed, the day, month
and year first hereinabove written.

 

SIGNED AND DELIVERED by the within named LESSOR, RMZ Ecoworld Infrastructure
Private Limited by the hand of its Authorised Signatory, Mr. Chatru M Menda, in
the presence of:

 

SIGNED AND DELIVERED by the within named LESSEE, MobileIron India Software
Private Limited by the hand of its Authorized Signatory,   Mr. Gaurav Kamra as
per the resolution of the Board of Directors of the LESSEE dated 26 May 2015 in
the presence of:

 

For RMZ ECOWORLD INFRASTRUCTURE PVT. LTD.

/s/ Chatru M Menda

 

For Mobile Iron India Software Private Limited

/s/ Gaurav Kamra

 

WITNESSES:

 

1.M S Ravi Dixit

The Millenia, Lvl 12-14

Murphy Road

Ulsoor, Bengaluru - 8

 

 

2.Sai Krishna

Plot #5 Phase 3

Saket, Kapoor

Hyderabad - 62

 

 

 

Page 34 of 35

 

--------------------------------------------------------------------------------